Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a grip extending around said center member of each of said first section and said second section of said handle" in lines 5-6.  There is insufficient antecedent basis for “said center member”, “said first section”, and said second section” in the claim.
	Claims 2-5 are rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Howley (U.S. Patent No. 6,729,066) in view of Ward (U.S. Patent No. 4,845,881).
For claim 1, Howley shows a feeding dish carrying assembly being configured to carry a plurality of feeding dishes for animals, said assembly comprising: a basket (Fig. 2: 12) for carrying objects (Col. 2, line 37); a handle (Figs. 2-4: 19) being coupled to said basket for carrying said basket; a grip (as shown in Figs. 2-4 at the upper central part of the handle 19) extending around said center member of each of said first section and said second section of said handle; a panel (Figs. 1-3: 6) being coupled to said basket, said panel having a plurality of dish openings (Figs. 2 and 5: 10, 26) therein wherein each of said dish openings is configured to insertably receive a respective one of a plurality of feeding dishes for carrying the feeding dishes (Fig. 5: 27).
Howley shows a grip at the center of the handle 19, but fails to specifically disclose said grip being comprised of a resiliently compressible material to enhance comfort for gripping. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have constructed the gripping portion of a resiliently compressible material to provide a comfortable holding section of the handle when lifting the apparatus, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Howley fails to specifically show a plurality of legs. However, Ward teaches a carrying assembly comprising: a plurality of legs (Fig. 1: 31), each of said legs being coupled to and extending downwardly from said panel, each of said legs supporting said panel and said basket above a support surface when said basket is placed on the .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Howley (U.S. Patent No. 6,729,066) in view of Ward (U.S. Patent No. 4,845,881), as applied to claim 1 above, and further in view of Ward (U.S. Patent No. 3,068,607, herein ‘607).
For claim 2, Howley as modified by Ward disclose the invention substantially as claimed, but fail to specifically show said basket has a first lateral side and a second lateral side; said handle includes a first section and a second section, each of said first section and said second section comprising a center member extending between a pair of outward members. However, ‘607 teaches a carrying assembly comprising: a basket (Fig. 1: 10), said basket has a first lateral side (Figs. 1 and 3: 20) and a second lateral side (Figs. 1 and 3: 22); and a handle (Fig. 1: 28), said handle includes a first section (one of the pair of handle 28) and a second section (the opposing one of the pair of handle 28), each of said first section and said second section comprising a center member extending between a pair of outward members (30), each of said outward members of each of said first section and said second section being coupled to and extending upwardly from a respective one of said first lateral side and said second lateral side of said basket (as shown in Fig. 1), said first section and said second section being angled toward each other having said center member of said first section abutting said center member of said second section (as shown in Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the .
Allowable Subject Matter
Claim 6 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643